O’SULLIVAN, J.
At common law, the available defenses to a complaint seeking the foreclosure of a mortgage are limited to such things as payment, discharge, release, satsifaction or the invalidity of the lien. Petterson vs. Weinstock, 106 Conn., 436, 441. Under no stretch of the imagination can one interpret the legal special defense [alleged abuse of *328process wrought by excessiveness of attachment with which suit begun] as falling within any of the above classifications. It does not avoid the plaintiff’s cause of action and is totally without merit as a defense.
The demurrer is sustained on all grounds.